Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Rogelio Arce, a federal prisoner, appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing without prejudice Arce’s 28 U.S.C.A. § 2241 (West 2006 & Supp.2010) petition for failure to exhaust administrative remedies. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Arce v. Warden, No. 4:09-cv-02248-CMC, 2010 WL 3038626 (D.S.C. July 30, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.